     Case 2:20-cv-00487-TLN-DMC Document 13 Filed 05/12/20 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   NIROMI W. PFEIFFER, State Bar No. 154216
     Supervising Deputy Attorney General
 3   GRANT LIEN, State Bar No. 187250
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7920
 6    Fax: (916) 324-5567
      E-mail: Grant.Lien@doj.ca.gov
 7   Attorneys for Defendants Department of Health
     Care Services and Director Bradley Gilbert, M.D.
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13
     SISKIYOU HOSPITAL, INC., dba                         2:20-CV-00487-TLN-DMC
14   Fairchild Medical Center, a California
     nonprofit public benefit corporation, on           STIPULATION AND ORDER TO
15   behalf of itself and its patients,                 CONTINUE HEARING OF
                                                        DEFENDANTS DEPARTMENT OF
16                                Petitioner/Plaintiff, HEALTH CARE SERVICES AND
                                                        DIRECTOR GILBERT’S MOTION TO
17                 v.                                   DISMISS
18                                                        [Fed. R. Civ. Pro. 12(b)(6)]
     BRADLEY GILBERT, M.D., in his official
19   capacity as the DIRECTOR OF THE                      Current Hearing Date: May 28, 2020
     CALIFORNIA DEPARTMENT OF                             Proposed Hearing Date: June 25, 2020
20   HEALTH CARE SERVICES; the
     CALIFORNIA DEPARTMENT OF                             Judge: The Honorable Troy L. Nunley
21   HEALTH CARE SERVICES; SARAH
     COLLARD, in her official capacity as the
22   Director of the County of Siskiyou Health
     and Human Services Agency; the COUNTY
23   OF SISKIYOU; and DOES l -20,
24                         Respondents/Defendants.
25

26        The parties stipulate to continuing the hearing of Defendants Department of Health Care

27   Services and Director Bradley Gilbert, M.D.’s (State Defendants) motion to dismiss from May

28   28, 2020 to June 25, 2020, with the hearing time and place to remain at 2 p.m. in Courtroom 2.
                                                     1
                  Stip. and Order to Continue Hearing of State Defs.’ Motion to Dismiss (2:20-CV-00487-TLN-DMC)
     Case 2:20-cv-00487-TLN-DMC Document 13 Filed 05/12/20 Page 2 of 3

 1   The deadlines for plaintiff’s opposition and State Defendants’ reply will be based on the new June
 2   25, 2020 hearing date. Continuing the hearing of the motion to dismiss to June 25, 2020 will
 3   further judicial economy because the new hearing date will coincide with the June 25, 2020
 4   hearing of Defendants County of Siskiyou and Sarah Collard’s (County Defendants) soon-to-be-
 5   filed motion for judgment on the pleadings.
 6
     Dated: May 11, 2020                                    Respectfully Submitted,
 7
                                                            XAVIER BECERRA
 8                                                          Attorney General of California
                                                            NIROMI W. PFEIFFER
 9                                                          Supervising Deputy Attorney General
10                                                          /s/ Grant Lien
11                                                          GRANT LIEN
                                                            Deputy Attorney General
12                                                          Attorneys for Defendants Department of
                                                            Health Care Services and Director Bradley
13                                                          Gilbert, M.D.
14   Dated: May 11, 2020                                    Respectfully Submitted,
15                                                          OLSON REMCHO, LLP
16
                                                            /s/ Margaret Prinzing
17
                                                            Margaret R. Prinzing
18                                                          Attorneys for Respondents/Defendants
                                                            County of Siskiyou and Sarah Collard
19

20   Dated: May 11, 2020                                    Respectfully Submitted,
21                                                          ATHENE LAW, LLP
22
                                                            /s/ Felicia Sze
23
                                                            Felicia Y. Sze
24                                                          Attorneys for Petitioner/Plaintiff
                                                            Siskiyou Hospital, Inc.
25

26

27

28
                                                        2
                  Stip. and Order to Continue Hearing of State Defs.’ Motion to Dismiss (2:20-CV-00487-TLN-DMC)
     Case 2:20-cv-00487-TLN-DMC Document 13 Filed 05/12/20 Page 3 of 3

 1                                                  ORDER
 2          The Court, having considered the above stipulation and finding good cause, hereby orders

 3   that the hearing for Defendants Department of Health Care Services and Director Bradley Gilbert,

 4   M.D.’s (State Defendants) motion to dismiss is continued from May 28, 2020 to June 25, 2020,

 5   with the hearing time and place to remain at 2 p.m. in Courtroom 2. The deadlines for plaintiff’s

 6   opposition and State Defendants’ reply will be based on the new June 25, 2020 hearing date.

 7          IT IS SO ORDERED.

 8   Dated: May 12, 2020
 9

10                                                              Troy L. Nunley
                                                                United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                  Stip. and Order to Continue Hearing of State Defs.’ Motion to Dismiss (2:20-CV-00487-TLN-DMC)
